DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it needs to be in single paragraph form, in lines 13 and 24, the word “means” is used, and the last line stating “Fig. 4” should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification needs headings consistent with standard U.S. PTO practice, such as “Background of the Invention”, “Summary of the Invention”, “Brief Description of the Drawings”, and “Detailed Description of the Invention”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "its substantially conical region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the radial outside" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	In line 1 of Claim 9, the phrase “of the type outlined above” renders the claim indefinite.  Claim 9 is an independent claim and thus cannot refer to another claim to reference the type of air spring to be claimed.
Claim 9 recites the limitation "the second diameter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected merely due to its dependency from Claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP document no. 2775162 to Trowbridge et al.
Regarding Claim 11, Trowbridge et al disclose an air spring 21 (see Figure 5) having all the features of the instant invention including:  a rolling bellows 3 having a 
Regarding Claim 12, Trowbridge et al further disclose that the securing ring (i.e., the tabbed portions of piston 4) protrudes axially beyond the bead 13 of the rolling bellows 3 after mounting of the rolling bellows 3 on the seat (see Figure 5).
Regarding Claim 14, Trowbridge et al further disclose that the securing ring (i.e., the tabbed portions of piston 4) is deformed by a deforming region, which is curved concavely toward a radial outside (see Figure 5 and note that since the tabbed portions of element 4, i.e., the claimed securing rings, are deformed and curved concavely outward, this claim limitation is met).
Regarding Claim 15, see Figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP document no. 2775162 to Trowbridge et al.
Regarding Claim 6, Trowbridge et al disclose an air spring 21 (see Figure 5), comprising: a rolling bellows 3 with an opening which has a bead 13 reinforced by a core 8; a rolling piston 4 with a seat (see Figure 5 and the underside of the tabbed portions of piston 4 encompassing portions 13 and 8) for the rolling bellows 3 and a support shoulder (see Figure 5 and surface of piston 4 directly below bead 13)  for the rolling bellows 3; wherein when the rolling bellows 3 is in a mounted state (shown in Figure 5), its end assigned to the rolling piston 4 is connected to the rolling piston 4 in an airtight manner by a clamping fit between the bead 13 and the seat of the rolling piston 4 (see Figure 5), and the bead 13 of the rolling bellows 3 rests at least partly on the support shoulder (see Figure 5), wherein the rolling piston 4 is made of a thermoplastic material (see paragraph 0043); and wherein on the seat (see Figure 5 and the underside of the tabbed portions of piston 4 encompassing portions 13 and 8)  for 
However, Trowbridge et al do not specifically disclose that the securing ring can be plasticized by an at least partial heating process nor that, in a plasticized state, the ring can be deformed radially outward over the bead of the rolling bellows by means of a forming die.
Regarding the securing ring being plasticized by a partial heating process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plasticized the securing ring of Trowbridge et al by a heating process as a matter of design preference dependent upon the desired manufacturing method of the air spring to adequately secure the ring to the bead.
Regarding the deformation of the ring over the bead of the rolling bellows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have deformed the securing ring radially outward over the bead of the rolling bellows of Trowbridge et al by means of a forming die as an effective means of bending/deforming the ring to adequately secure it to the bead.

 of the rolling piston 4.
Regarding Claim 13, Trowbridge et al do not specifically disclose that the securing ring is heated to a plasticization temperature by a heat radiator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated the securing ring of Trowbridge et al to a plasticization temperature by a heat radiator as a matter of design preference as a way of adequately securing the ring to the bead. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 8-10, while Trowbridge et al disclose an air spring/method for production of an air spring, as outlined in Claims 6 and 11 above, having most all the features of the instant invention as outlined above, Trowbridge et al do not disclose the .
It is for these reasons that Claims 8-10 define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2003/0116898 to Leonard et al., U.S. Patent No. 7,681,868 to Scholz, PG Publication No. 2017/0023085 to Trowbridge et al., and EP document no. 3361118 to Stahmer et al all disclose air springs similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        04/01/21